BRYAN SCHRODER
United States Attorney

DANIEL DOTY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Daniel.doty@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 ) No. 4:21-cr-00002-RRB-SAO
                                            )
                          Plaintiff,        ) COUNT I:
                                            ) SEX TRAFFICKING OF A MINOR
          vs.                               ) Vio. of 18 U.S.C. § 1591(a)(1), (b)(1)
                                            )
  WALLY CARTER,                             )
                                            )
                          Defendant.        )
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT I

       Beginning on a date unknown to the Grand Jury, but no later than on or about July

2014, and continuing to a date unknown to the Grand Jury, but no later than July 2017,

the defendant, WALLY CARTER, in the District of Alaska at or near Kotzebue, in and




      Case 4:21-cr-00002-RRB-SAO Document 18 Filed 01/20/21 Page 1 of 2
affecting interstate and foreign commerce, did knowingly recruit, entice, harbor,

transport, provide, obtain, advertise, maintain, patronize, and solicit by any means a

person, to wit: Victim A, to engage in a commercial sex act, having had a reasonable

opportunity to observe the person, and knowing and in reckless disregard of the fact that

Victim A had not attained the age of 14 years and would be caused to engage in a

commercial sex act.

       All of which is a violation of 18 U.S.C. § 1591(a)(1), (b)(1).

              A TRUE BILL.



                                          s/ Grand Jury Foreperson______
                                          GRAND JURY FOREPERSON



s/ Kyle Reardon for
DANIEL DOTY
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 1/19/2021




                                        Page 2 of 2




      Case 4:21-cr-00002-RRB-SAO Document 18 Filed 01/20/21 Page 2 of 2
